       Case 2:20-cv-01608-DLR Document 8 Filed 10/06/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bert Martinez,                                     No. CV-20-01608-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Wells Fargo & Company, et al.,
13                  Defendants.
14
15
16          Before the Court is Plaintiff’s motion for reconsideration, which asks the Court to

17   set aside its orders denying his application to proceed in forma pauperis (Doc. 5) and
18   terminating his case (Doc. 6) after Plaintiff failed to pay the filing fee. (Doc. 7.) Motions

19   for reconsideration should be granted only in rare circumstances. Defenders of Wildlife v.

20   Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Mere disagreement with a previous
21   order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels Corp., 689 F.
22   Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration ordinarily will be denied

23   “absent a showing of manifest error or a showing of new facts or legal authority that could

24   not have been brought to its attention earlier with reasonable diligence.” LRCiv 7.2(g).

25   Further, the motion must “point out with specificity the matters that the movant believes

26   were overlooked or misapprehended by the Court, any new matters being brought to the
27   Court’s attention for the first time and the reasons they were not presented earlier, and any
28   specific modifications being sought in the Court’s Order.” Id. Finally, “[n]o motion for
       Case 2:20-cv-01608-DLR Document 8 Filed 10/06/20 Page 2 of 2



 1   reconsideration . . . may repeat any oral or written argument made by the movant in support
 2   of or in opposition to the motion that resulted in the Order.” Id. The court may deny a
 3   motion for reconsideration if it fails to comply with these rules. Id. Here, Plaintiff fails to
 4   make a showing of manifest error or new facts or legal authority that could not have been
 5   brought to his attention earlier with reasonable diligence. Rather, Plaintiff reiterates the
 6   arguments made in his application to proceed in forma pauperis. Accordingly,
 7          IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc. 7) is DENIED.
 8          Dated this 5th day of October, 2020.
 9
10
11
12
                                                    Douglas L. Rayes
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
